Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 03, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 was filed after the mailing date of the Final Office Action on March 03, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 9, filed on June 03, 2022, with respect to the rejection of claims 2, 13 and 22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of ZHANG et al. (Hereinafter referred to as ZHANG, US 20160072781 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: “selecting, by the primary memory device, a first symmetric cryptographic key for a first secondary memory device”, claim 13 recites: “selecting, by the primary memory device, a first symmetric cryptographic key for a first secondary memory device; and claim 22 recites: “selecting a first symmetric cryptographic key for a first secondary memory device”. However, it is not clear how the primary device is actively selecting a symmetric cryptographic key for the second memory device. The symmetric cryptographic key which is intended for symmetric encryption is commonly shared between the primary device and the secondary device. The key is delivered to each device in any convenient available mechanism. However, the assertion of one device is actively selecting the symmetric key for another device is ambiguous, particularly when there is no suggestion of a plurality of symmetric keys from which a single symmetric key can be selected and furthermore when the primary device is generating the symmetric cryptographic data using the selected symmetric key. Therefore, claims 2, 13 and 22 are rendered ambiguous and indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claims 3-12 and 14-21, failing to remedy the deficiencies of their respective independent claims, they are also rejected  for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9-15, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over OGUMA et. al. (Hereinafter referred to as OGUMA: US 20170111177 A1) view of ZHANG et al. (Hereinafter referred to as ZHANG, US 20160072781 A1) and in further view of Addepalli et al. (Hereinafter referred to as Addepalli; US. Pat. No.: US 9083581 B1).

As per claim 2:
OGUMA discloses a system comprising: a primary memory device in communication with at least one secondary memory device, the primary memory device configured to perform operations ([0011]: A master ECU and a general ECU, in which the master ECU and the general ECU perform mutual authentication using a public key encryption system) comprising:
receiving, from a first system, a first write message comprising first message payload data and first asymmetric cryptographic data ([0012]: The master ECU is provided with a private key of the master ECU (a master ECU private key) and an electronic certificate (a general ECU electronic certificate) which corresponds to a public key of the general ECU (a general ECU public key); the general ECU electronic certificate includes specified data related to the general ECU; [0013]: The general ECU attaches a digital signature using the general ECU private key to transmission data including the specified data of the general ECU and transmits the transmission data to the master ECU); 
verifying the first message payload data using the first asymmetric cryptographic data and a public cryptographic key associated with the first system ([0014]: The master ECU verifies, using the general ECU electronic certificate, the transmission data attached with the digital signature and transmitted from the general ECU and, at the same time, verifies whether the specified data included in the transmission data matches the specified data included in the general ECU electronic certificate);
generating first symmetric cryptographic data using the first message payload data and a first symmetric cryptographic key ([0053] : The master ECU m generates a session key K using the encryption engine 121m (S103); the session key K is a random number; since one session key is shared in the vehicle system, generating a session key once during the mutual authentication process may suffice; [0056]: Using the encryption engine 121m, the master ECU m encrypts the session key K generated in step S103 with the public key (included in the electronic certificate) of the general ECU a to obtain an encrypted session key EK (S106); the master ECU m uses the encryption engine 121m to calculate a digest value D.sub.m of the program 111m (S107)); and
sending the first message payload data and the first symmetric cryptographic data to the first secondary memory device to be stored at the first secondary memory device (0056: The master ECU m transmits the digest value D.sub.m, the random number r.sub.m, the random number r.sub.a, the encrypted session key EK, and the digital signature S2 to the general ECU a (S109)).
OGUMA does not explicitly disclose selecting, by the primary memory device, the first symmetric cryptographic key for the first secondary memory device. ZHANG, in analogous art however, discloses selecting, by the primary memory device, the first symmetric cryptographic key for the first secondary memory device ([0030] The authentication proxy logic selectively distributes the cryptographic key set to selected one or more of the network devices. [0033] Since the second set of network devices 170 are capable of only sending but not receiving messages, but are capable of supporting symmetric-key cryptography, the authentication proxy and gateway logic 130 of the example embodiment selectively distributes the first cryptographic key set 168 to the first set of network devices 160, and selectively also distributes the second cryptographic key set 178 to the first set of network devices 160. The authentication proxy logic 130 of the example embodiment also selectively distributes the first and second cryptographic key sets 168, 178 to the third set of network devices 180 as may be necessary or desired for the third set of network devices 180 to communicate with the first and second sets of network devices 160, 170. [0041] A collection of session keys is developed, stored in a non-transient memory of the gateway device 310, and selectively distributed by the gateway device to the associated network devices 150.  [0069] The devices locally compile and generate their respective session keys 432 at step 560. Only devices capable of bidirectional communication receive or otherwise collaboratively determine their respective session keys 432 and that simple devices such as devices of the second set 170 (Type C) are provided with one or more session keys during fabrication, initial programming, or installation of the device into the associated communication network 140 (FIG. 1). The gateway device 310 collects the session keys preconfigured on the simple devices such as those of the second set 170 (Type C), and then distributes the session keys to one or more other devices capable of bidirectional communication such as those of the first and second sets 160, 180 (Types B & C). [0072] Secure communication of a message are using a secure communication group session key. Open or otherwise unsecure or unencrypted messages 810 are signed or encrypted by encryption logic 820 of the gateway device 310 using a selected session key 432. Devices of the first and third sets of devices 160, 180 (Types B & A) may negotiate SCGKs keys with each other using bidirectional communication or they may receive SCGKs from the gateway device 310 wherein the SCGKs are used by the devices of the first and third sets of devices 160, 180 (Types B & A) to locally and dynamically establish their respective session keys. The unidirectional communication devices of the second set of devices 170 (Type C) are preconfigured with authentication data and session keys 432).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of symmetric cryptographic key disclosed by OGUMA as the session key to include selecting, by the primary memory device, the first symmetric cryptographic key for the first secondary memory device. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to allow in-vehicle devices to use different individualized authentication and secure communication methods that match their own particular capabilities and also support devices attached to different types of in-vehicle and/or off-vehicle networks (e.g., CAN, LIN, MOST, and Ethernet) as suggested by ZHANG (0023).

OGUMA and ZHANG do not explicitly disclose the first system from which the first message is received and association of the first message payload data is to an external system. Addepalli, in analogous art however, discloses the first system from which the first message is received and association of the first message payload data is to an external system ([Column 8: lines 3-30]: Provided for agent identity management that is flexible, secure, and allows network access to be switched dynamically for different agents; authenticating an agent to onboard unit (OBU) 30 of vehicle 4, provisioning an identity profile associated with the agent, and provisioning one or more virtual subscriber identity modules (VSIMs) associated with the agent; a particular transaction is authorized when the transaction is associated with the agent requiring remote network access to external devices, the selection of network credentials, such as VSIMs, WiFi, etc., associated with the particular agent, which may be determined by evaluating the agent, the transaction, and a current geographical location of the vehicle; [Column 8: lines 65-66, column 9: lines 1-4]: In-vehicle mobile devices 18a-b, and mobile devices external to vehicle 4, may communicate with OBU 30 of communication system 10 through any wired or wireless communication link and may be configured as a personal area network (PAN) or a wireless personal area network (WPAN) or any other appropriate architecture or system that facilitates communications in a network environment; [Column 12: lines 38-43]: an available network represented by networks 40, may provide a communicative pathway between vehicle 4 and other vehicles 59, where vehicle 4 includes OBU 30 and other vehicles 59 include a suitable communication device (e.g., mobile device, OBU or similar device); Commercial transactions could occur between a mobile device in one vehicle (connected to an OBU) and an OBU in another vehicle, between mobile devices in separate vehicles with OBUs, or between OBUs of separate vehicles. Commercial transactions may also be conducted between OBU 30 and mobile devices 96 (vehicle-to-mobile device commerce), such as when a mobile device purchases content from OBU 30).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the first message payload data disclosed by OGUMA and ZHANG to include the first system from which the first message is received and association of the first message payload data is to an external system. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to facilitate capability of a manufacturer to read and update vehicle sensors and controls for performing firmware and/or software upgrades and fixes. The transaction applications mapped to the manufacturer could allow read and update functions to be performed as suggested by Addepalli (column 22: lines 26-36).  In addition, vehicle sensors are part of a vehicle CAN network, and a message from a manufacturer to update the sensors would illustrate an external entity providing a write message to a primary device (e.g. OBU) to thereby write payload data to the secondary device (ECU) as suggested by Addepalli in (Column 5: lines 64— column 6: lines: 26-36).

As per claim 3:
Addepalli discloses wherein the primary memory device is further configured to perform operations comprising: sending a symmetric cryptographic key request to an external database; and receiving from the external database a symmetric cryptographic key message comprising the first symmetric cryptographic key ([Column 21: lines 36-48]: Obtaining network credentials and other profile information including one or more VSIMs' information, user ID and password, and/or security certificates e.g., asymmetric/symmetric key pair, etc.), and any other information to facilitate vehicle internal network access or external network access via an available wired or wireless communication link; configured to query secured storage such as transaction-to-agents mapping database 82, transaction-to-authentication-and-confidentiality-schemes mapping database 84, agents-to-multi-factor-authentication mapping database 83, and agent identity profiles database 81).

As per claim 4:
Claim 4 is directed to the system of claim 2, wherein the primary memory device is further configured to perform operations comprising: receiving, from a second external system, a second message comprising second message payload data, second asymmetric cryptographic data, and an indication of a second secondary memory device; verifying the second message payload data using the second asymmetric cryptographic data and a public cryptographic key associated with the second external system; generating second symmetric cryptographic data using the second message payload data and a second symmetric cryptographic key associated with the second secondary memory device; and sending the second message payload data and the second symmetric cryptographic data to the second secondary memory device.
Limitation features of claim 4 are substantially similar in structure and content to corresponding limitations of claim 2, except each and every elements identified as first in claim 2 are replaced by second in claim 4 (For example, first external system in claim 2 is replaced by second external system in claim 4) and since both prior arts disclose multiple elements to corresponding elements of claim 2 (For Example, OGUMA discloses General ECUa, ECUb, ECUc… to discloses as an indication of second, or third secondary memory device); limitation features of claim 4 are rejected with the same rational given above to reject corresponding limitation of claim 2.

As per claim 9:
OGUMA discloses the first secondary memory device, wherein the secondary memory device is configured to perform operations comprising:
receiving the first message payload data and the first symmetric cryptographic data ([0049]: ECU to exchange a session key (a common key) by distributing a same session key to all general ECUs; 0060);
verifying the first message payload data using the first symmetric cryptographic data and a copy of the first symmetric cryptographic key stored at the first secondary memory device ([0047]: verified using a digest value; [0053]); and
writing at least a portion of the first message payload data to the first secondary memory device ([0066-0068]: saves an electronic certificate 131 of the replacement ECU in a storage medium 200 (a flash memory, a CD-ROM, or the like) that is a separate medium to the ECU).

As per claim 10:
OGUMA discloses wherein the first secondary memory device is further configured to perform operations comprising:
generating outgoing symmetric cryptographic data ([0053]: The master ECU m generates a session key K using the encryption engine 121m);
generating an outgoing message comprising outgoing message payload data, the outgoing symmetric cryptographic data ([0054]: ECU m receives a message with a digital signature from the general ECU)), [an indication of the first external system discloses by Addepalli as suggested in claim 2: [Column 8: lines 65-66, column 9: lines 1-4]); and
sending the outgoing message to the primary memory device ([0059]: safe communication is performed using the session key between the master ECU m and the general ECU a.);

As per claim 11:
OGUMA discloses the first secondary memory device, wherein the first secondary memory device is configured to perform operations comprising:
receiving a provisioning signal indicating a provisioning of the first symmetric cryptographic key ([0016]: The session key is to be used after mutual authentication is completed as a common key for communication between the master ECU and the general ECU); and
sending the first symmetric cryptographic key to the primary memory device ([0016]:  a session key and transmits the transmission data to the general ECU. When transmitting the session key, the session key is favorably transmitted encrypted so that only the general ECU that is a transmission destination can read the session key).

As per claim 12:
Addepalli disclose wherein the provisioning signal indicates that power has been provided to the system (Column 33: lines 30-34:  When an agent attempts to gain access to OBU 30, flow moves to step 1002 and an agent is detected, providing power to OBU 30).

As per claims 13-15 and 18-21:
Claims 13-15 and 18-21 are directed to a method having substantially similar claimed limitation features to their corresponding limitation in respective claims 2-4 and 9-10 and therefore, claims 13-15 and 18-21 are rejected with the same rationale given above to reject corresponding limitation in respective claims 2-4 and 9-10.

As per claim 22:
Claim 22 is directed to a non-transitory computer-readable medium comprising instructions thereon that, when executed by a computing device comprising one or more processors, cause the computing device to perform operations having substantially similar claimed limitation features to their corresponding limitation in claim 2 and therefore, claim 22 is rejected with the same rationale given above to reject corresponding limitation in claim 2.

Claims 5-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over OGUMA, ZHANG and Addepalli in view of UJIIE et. al. (Hereinafter referred to as UJIIE, US. Pub. No.: US 20160315766 A1).

As per claim 5:
OGUMA, ZHANG and Addepalli do not explicitly disclose wherein the primary memory device is further configured to perform operations comprising: receiving from the first secondary memory device an output message directed to the first external system, the output message comprising output message payload data and output symmetric cryptographic data; and verifying the output message payload data using the output symmetric cryptographic data and the first symmetric cryptographic key associated with the first secondary memory device. 
UJIIE, in analogous art however, discloses wherein the primary memory device is further configured to perform operations comprising: receiving from the first secondary memory device an output message directed to the first external system, the output message comprising output message payload data and output symmetric cryptographic data ([0087]: The shared key list storing unit 410 stores a shared key list that is a list correlating shared keys shared beforehand for use in transmission of session keys among the ECUs, with the CAN-IDs. One shared key is designated for each CAN-ID. The correlation between a certain CAN-ID and shared key in the shared key list indicates the correlation between the ECU transmitting the frame including that CAN-ID, and the shared key. Besides designating a shared key for each CAN-ID, one shared key may be designated for all ECUs. Alternatively, in a case where the bus 200 is of a configuration where multiple sub-nets are connected by a gateway, the bus 200 may designate one shared key for each sub-net (each set of ECUs connected to a sub-net); [0079]: The frame analyzing unit 402 receives the values of frames from the frame transmission/reception unit 401, and performs analysis so as to map to the fields in the frame format stipulated in the CAN protocol. t the MAC processing unit 406 (the MAC verification results) are received, and in a case of having been determined to be normal (i.e., in a case where MAC verification has been successful), the value of the ID field and the data field appearing after the ID field are notified to the expiration data confirming unit 405); and verifying the output message payload data using the output symmetric cryptographic data and the first symmetric cryptographic key associated with the first secondary memory device ([0079]: [0083] The MAC processing unit 406 calculates a MAC value using a session key corresponding to the CAN-ID that is stored in the session key list storing unit 408, with regard to a value obtained by linking the CAN-ID notified from the frame analyzing unit 402, a portion of the data field excluding the MAC value, and a reception counter value corresponding to the CAN-ID stored in the counter storing unit 407. The MAC processing unit 406 then performs comparison and verification against the MAC value included in the data field, and notifies the verification results to the frame analyzing unit 402. Advanced Encryption Standard-Cipher-based Message Authentication Code (AES-CMAC, see RFC4493: “The AES-CMAC Algorithm”) is used here as the MAC calculation method; [0089]: The frame generating unit 412 notifies the MAC processing unit 406 of the CAN-ID decided beforehand, and the encrypted session key notified from the encryption processing unit 409, and receives the MAC value calculation results. The frame generating unit 412 configures a data frame to which is attached the encrypted session key received from the encryption processing unit 409, the MAC value notified from the MAC processing unit 406, and the predetermined CAN-ID, and notifies the frame transmission/reception unit 401 to transmit the data frame).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the primary memory device disclosed by OGUMA, ZHANG and Addepalli to include receiving from the first secondary memory device an output message directed to the first external system, the output message comprising output message payload data and output symmetric cryptographic data; and verifying the output message payload data using the output symmetric cryptographic data and the first symmetric cryptographic key associated with the first secondary memory device. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a key management method/system for securing security of an onboard network or gateway having multiple ECUs storing shared keys for secure communication among ECUs , Sub-ECUs and a plurality of electronic control units that perform communication by frames via a bus as suggested by UJIIE (0007-0009).

As per claim 6:
UJIIE discloses wherein the primary memory device is further configured to perform operations comprising: generating asymmetric output cryptographic data using the output message payload data and a private cryptographic key associated with the primary memory device; and sending the output message payload data and the asymmetric output cryptographic data to the first external system ([0216]: The shared keys shared between the master ECU (key managing device) and other multiple ECUs (keys shared before transmission of session keys) shown in the above-described embodiments may be shared keys in a shared key encryption system (secret keys), or alternatively may be a key pair (public key and secret key) in a public key encryption system. That is to say, it is sufficient for a first-type electronic control unit (master ECU) serving as the key managing device, and one or more second-type electronic control units (ECUs other than the master ECU) mutually storing sharked keys that are the same or are a key pair. In addition to the respective devices (first-type ECU and second-type ECU) each storing the same key, an arrangement in which each device (first-type ECU and second-type ECU) stores the same key pair of public key and secret key is also referred to as sharing a shared key. As one example, each ECU in the onboard network system may have individual secret keys, the master ECU have public keys corresponding to the secret keys of the ECUs, with the master ECU encrypting session keys using the public keys and transmitting to the ECUs).

As per claim 7:
UJIIE discloses wherein the primary memory device includes one or more processors executing instructions retained in the primary memory device to perform one or more of the operations ([0096; 010]; Figure 7: MAC Processing Unit 107; Decryption Processing Unit 105].

As per claim 8:
UJIIE discloses wherein the primary memory device is in communication with at least the first secondary memory device through a bus, and wherein the first secondary memory device forms a portion of a control system in an automobile ([0061]: The onboard network system 10 has multiple devices that communicate by frames via a bus following the CAN protocol, and uses a key management method. Specifically, the onboard network system 10 is configured including a bus 200, the master ECU (key management device) 400, and nodes like ECUs connected to the bus, such as ECUs100a through 100d and so forth, that are connected to various types of devices; [0119-0121]).

As per claims 16-17:
Claims 16-17 are directed to a method having substantially similar claimed limitation features to their corresponding limitation in respective claims 5-6 and therefore, claims 16-17 are rejected with the same rationale given above to reject corresponding limitation in respective claims 16-17.

BRI (Broadest Reasonable Interpretation)
The above claims under examination have been given their BRI consistent with the applicant’s disclosure as they would be interpreted by one of ordinary skill in the art at the time of filing the invention and the following claim words or terms or phrases or languages have been given to them, as follows, reasonable BRI considerations and context in view of the applicant’s disclosure in order to construe and appraise boundary and scope of the claimed limitations. For example, for the following claim words or terms or phrases or languages, the examiner recites BRI considerations from the applicant’s disclosure as follows:

Primary or Secondary Memory Device:	[0013: Securing memory arrangements that may be found in various forms of data processing systems (also referred to herein as processing systems). In some examples, the secure memory arrangements described herein are used in processing systems incorporated with various apparatuses such as, for example, appliances, vehicles, industrial equipment, Internet of Things (IoT) devices, etc. Such processing systems may include, for example, embedded systems or other systems for control or communication. Other examples of processing systems that that may utilize the memory arrangements described herein include laptop computers, desktop computers, mobile computing devices, servers, etc.].

Computer-Readable Medium:	[0077: While the computer readable medium 722 is illustrated in an example to be a single medium, the term “computer readable medium” may include a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more instructions 724. The term “computer readable medium” shall also be taken to include any tangible medium that is capable of storing, encoding or carrying instructions for execution by the machine and that cause the machine to perform any one or more of the methodologies of the present disclosure or that is capable of storing, encoding or carrying data structures utilized by or associated with such instructions. The term “computer readable medium” shall accordingly be taken to include, but not be limited to, solid-state memories, and optical and magnetic media].


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494